DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
	This application includes one or more claim limitations (see claims 1, 2 and 6) that do not use the word “means”, but are nonetheless being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112 6th paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a vehicle data system, data store, matching engine, scoring engine, machine learning engine and billing engine.
	The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore the limitations of Claim 1 and its dependents have invoked 112(f).
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-7 have a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 1 does NOT state what elements are used to carry out the claimed system. Rather, as the claim is currently constructed, it just stated the different portions that “comprise” the vehice data system. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The dependent claims fail to cure these deficiencies and thus are also rejected.
Applicant may:

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.	
Claims 7 and 13 recites the limitation "the vehicle data system" in the obtaining limitations.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims of 7 and 13 fail to cure this deficiency and thus are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite the matching between users of a vehicle data system and data on sales that occur.
	Regarding Claims 1-6, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-6 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites storing user data for a set of users and a set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the recitation of machine learning in claim 2 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 2 and 4-6 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a data system, data store, and engines. The data system, data store and engines are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a data ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 1 and 3, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 7-12, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 7-12 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites obtaining user data for a set of users and a set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the recitation of machine learning in claim 8 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 8 and 10-12 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a data system. The data system is merely a generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 7 includes various elements that ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 7 and 9, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13-18, they are directed to a computer readable medium, however the claims are directed to a judicial exception without significantly more. Claims 13-18 are directed to the abstract idea of matching between users of a vehicle data system and data on sales that occur.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites obtaining user data for a set of users and a set of historical transaction data comprising data on a set of sales of vehicles the data for the set of users and the data for the set of historical transactions comprising a set of data items; determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably marketing/sales activities. Furthermore, the recitation of machine learning in claim 14 does not take the claims out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 14 and 16-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a data system. The data system is merely a generic computing devices implemented on a personal computer.
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claims 13 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Sullivan (US 2014/0074553 A1) in view of Berger et al. (US 2014/0180882 A1), in view of Khandelwal (US 2008/0033939 A1) further in view of Perlow et al. (US 2013/0191466 A1).
The applied reference has a common assignee, TrueCar, Inc. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 
	Regarding Claim 1, Sullivan teaches the limitations of Claim 1 which state
a vehicle data system comprising (Sullivan: Para 0032 via a set of entities including vehicle data system 120 (also referred to herein as the TrueCar system) which is coupled through network 170 to computing devices 110 (e.g., computer systems, personal data assistants, kiosks, dedicated terminals, mobile telephones, smart phones, etc.), and one or more computing devices at inventory companies 140, original equipment manufacturers (OEM) 150, sales data companies 160, financial institutions 182, external information sources 184, departments of motor vehicles (DMV) 180 and one or more associated point of sale locations, in this embodiment, car dealers 130a . . . n. Computing devices 110 may be used by consumers while conducting a search for consumer goods and/or services, such as automobiles. Network 170 may be for example, a wireless or wired communication network such as the Internet or wide area network (WAN), publicly switched telephone network (PTSN) or any other type of electronic or non-electronic communication link such as mail, courier services or the like):

	However, Sullivan does not explicitly disclose the limitations of Claim 1 which state a sales matching engine, comprising: a matching engine: determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale; 
	Berger though, with the teachings of Sullivan, teaches of a sales matching engine, comprising:
	a matching engine: determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale (Berger: Para 0025-0026 via control logic 180 may be capable of determining a match between a lead and a sale of a vendor 125i selling a product 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Berger in order to have a sales matching engine, comprising: a matching engine: determining a first set of potential matches between the set of sales and the set of users, each potential match of the first set of potential matches comprising a matching user of the set of users for an associated sale of the set of sales, wherein each potential match is determined by determining the matching user for the associated sale of the set of sales by applying a set of matching rules to compare the set of users stored in the data store to the sale based on the set of matching rules and the data items of the sale to determine the matching user, each matching rule corresponding to a data item of the matching user and the sale. The motivation behind this being the teachings, suggestions, and motivations in this prior art would 
	In addition, Sullivan does not disclose the limitation of Claim 1 which states a scoring engine for: for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match.
	Khandelwal though, with the teachings of Sullivan/Berger, teaches of
	a scoring engine for: for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match (Khandelwal: Para 0019 via Feature-extraction module 204 identifies a set of attributes of a product category to which the product mentioned in the search query belongs and extracts a set of features for each attribute. Accordingly, each product is represented by a vector of attributes. The attributes of a product may include `Store`, `Brand`, `Style`, price, whether the product is on sale, and the like. Features of an attribute may include, for example, number of products sold by a store, number of different merchants selling a particular brand, and the like. Computing module 206 analyzes features of each attribute of the product category separately and computes a value for each feature. The analysis, for example, may refer to reviewing the number of times a particular entity has been cited by other users, either on network 102 or in 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan/Berger with the teachings of Khandelwal in order to have a scoring engine for: for each of the first set of potential matches: determining values for each of a set of features for that potential match based on applying a feature extraction function for each of the set of features, each of the set of features corresponding to one or more corresponding data item of the matching user and the associated sale of the potential match. The motivation behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Sullivan does not explicitly disclose the limitations of Claim 1 which state applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match.
	Perlow though, with the teachings of Sullivan/Berger/Khandelwal, teaches of 
	applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match (Perlow: Para 0044, 0052-0053 via the prediction module may use the additional information 152 stored in the contact profile 104 to calculate a prediction. As described with reference to FIG. 1B, the additional information 152 may be any information stored in association with the contact information 150 on the initiating user's client device 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan/Berger/Khandelwal with the teachings of Perlow in order to have applying parameters for a prediction function to the values of the set of features to generate a confidence score for the potential match. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 5, Sullivan/Berger/Khandelwal/Perlow teaches the system of claim 1, wherein the confidence score is normalized (Sullivan: Para 0052 via transformation process which can normalize data, including non-numeric data).


	Regarding Claim 7, it is analogous to Claim 1 and is rejected for the same reasons.
	Regarding Claim 13, it is analogous to Claim 1 and is rejected for the same reasons. In addition, teaches of a computer readable medium (Sullivan: Para 0191 via computer-executable instructions may reside on a computer readable medium (e.g., ROM, RAM, and/or HD)).
	Regarding Claims 11 and 17, they are analogous to Claim 5 and are rejected for the same reasons.
Claims 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Sullivan (US 2014/0074553 A1) in view of Berger et al. (US 2014/0180882 A1) in view of  Perlow et al. (US 2013/0191466 A1) further in view of Rickard et al. (US 2018/0096372 A1).
The applied reference has a common assignee, TrueCar, Inc with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 

	Referring to Claim 2, while Sullivan/Berger/Perlow teaches the limitations of Claim 1 and known matches of users and sales (Berger: Para 0025-0026), it does not explicitly disclose the limitation of Claim 2 which states wherein the prediction function are included in a machine learning engine, and the set of features and parameters for the prediction function are determined by training the machine learning engine using known matches of users and sales.
	Rickard though, with the teachings of Sullivan/Berger/Perlow teaches of
	wherein the prediction function are included in a machine learning engine, and the set of features and parameters for the prediction function are determined by training the machine learning engine using known matches of users and sales (Rickard: Para 0080 via FIG. 10 shows the process of training a machine learning based predictor model for predicting a value associated with objects representing potential transactions that are not created and are therefore not yet in pipeline, in accordance with an embodiment. As shown in FIG. 10, the feature extraction module 240 retrieves records representing historical data describing various activities associated with potential transaction objects from the historical data store 160. The feature extraction module 240 extracts various features from the records retrieved from the object historical data store 160. Examples of features 1010 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan/Berger/Perlow with the teachings of Rickard in order to have wherein the prediction function are included in a machine learning engine, and the set of features and parameters for the prediction function are determined by training the machine learning engine using known matches of users and sales. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 3, Sullivan/Berger/Perlow/Rickard teaches the system of claim 2, wherein the matching engine ranks a strength of each of a second set of potential matches and selects a top number of the second set of potential matches as the first set of potential matches (Berger: Para 0025-0026 via control logic 180 may be capable of determining a match between a lead and a sale of a vendor 125i selling a product to a customer and the customer buying the product from a specific 
	Regarding Claims 8 and 9, they are analogous to Claims 2 and 3 respectively and are rejected for the same reasons.
	Regarding Claims 14 and 15, they are analogous to Claims 2 and 3 respectively and are rejected for the same reasons.
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Sullivan (US 2014/0074553 A1) in view of Berger et al. (US 2014/0180882 A1) in view of  Perlow et al. (US 2013/0191466 A1) in view of Rickard et al. (US 2018/0096372 A1) further in view of Noy (US 2011/0161197)
The applied reference has a common assignee, TrueCar, Inc with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention


	Referring to Claim 4, while the combination of Sullivan/Berger/Khandelwal/Perlow/Rickard teaches the limitation of Claim 3, it does not explicitly disclose the limitation of Claim 4 which states wherein, the ranking of the strength of each of the second set of potential matches is based on a linear weighting system associated with the data items of the matching user and the associated sale of the potential match that matched.
	Noy though, with the teachings of Sullivan/Berger/Khandelwal/Perlow/Rickard, teaches of  
	wherein, the ranking of the strength of each of the second set of potential matches is based on a linear weighting system associated with the data items of the matching user and the associated sale of the potential match that matched (Noy: Para 0016, 0050 via applying weighting to each variable; decision system 160 may set and reset coefficient weights using the results of normalization, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan/Berger/Khandelwal/Perlow/Rickard with the teachings of Noy in order to have wherein, the ranking of the strength of each of the second set of potential matches is based on a linear weighting system associated with the data items of the matching user and the associated sale of the potential match that matched. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 10 and 16, they are analogous to Claim 4 and are rejected for the same reasons.
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Sullivan (US 2014/0074553 A1) in view of Berger et al. (US 2014/0180882 A1), in view of Khandelwal (US 2008/0033939 A1) in view of Perlow et al. (US 2013/0191466 A1) further in view of Noy et al. (US 2009/0171761 A1).
The applied reference has a common TrueCar, Inc with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 6, while the combination of Sullivan/Berger/Khandelwal/Perlow teaches the limitations of Claim 1,  and the billing engine of Claim 6 (Berger: Para 0088 via billing system) it does not explicitly disclose the limitation of Claim 6 which states including a set of filtering rules that are applied to each of the first set of potential matches to determine if the potential match should be approved, each of the filtering rules based on the confidence score associated with the potential match.
Noy though, with the teaches of Sullivan/Berger/Khandelwal/Perlow, teaches of
including a set of filtering rules that are applied to each of the first set of potential matches to determine if the potential match should be approved, each of the filtering rules based on the confidence score associated with the potential match 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan/Berger/Khandelwal/Perlow with the teachings of Noy in order to have including a set of filtering rules that are applied to each of the first set of potential matches to determine if the potential match should be approved, each of the filtering rules based on the confidence score associated with the potential match. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Regarding Claims 12 and 18, they are analogous to Claim 6 respectively and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623